870 F.2d 658
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appelleev.Andrea Morales DeGUZMAN a/k/a Andrea Ellena Morales DeGuzmanand Juan Leonon Hoyos a/k/a Juan Lenor Hoyos,Defendant-Appellants
Nos. 88-5360 to 88-5362 and 88-5381.
United States Court of Appeals, Sixth Circuit.
March 2, 1989.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, BERNARD A. FRIEDMAN, District Judge*.
PER CURIAM.


1
Defendants Andrea Morales DeGuzman and Juan Leonon Hoyos appeal from the sentences imposed on them by the district court.


2
After careful consideration of the record on appeal, the briefs of the parties, and the pro se motions for reduction of sentence which each defendant filed in the district court subsequent to their notices of appeal, it is the determination of the court that this matter shall be remanded to the district court for a ruling on the defendants' Fed.R.Crim.P. 35 motions.  Should an issue involved in this appeal still remain after the district court's ruling, the respective parties may petition this court for reconsideration of the appeal.



*
 Honorable Bernard A. Friedman, United States District Court for the Eastern District of Michigan, sitting by designation